UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4025



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CURTIS ARNOLD,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
District Judge. (3:05-cr-00046-2)


Submitted:   April 16, 2007                   Decided:   May 7, 2007


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA,
INC., Charlotte, North Carolina, for Appellant.       Thomas A.
O’Malley, OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Pursuant to a plea agreement, Curtis Arnold pled guilty

to conspiracy to possess with intent to distribute at least five

kilograms of cocaine, in violation of 21 U.S.C.A. §§ 841, 846 (West

1999 & Supp. 2006).    The district court sentenced him to 262 months

in prison.    Arnold timely appealed.

          Arnold’s counsel has filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), stating that in her opinion there

are no meritorious issues for appeal, but asserting that but for

Arnold’s trial counsel’s ineffective assistance, Arnold would not

have pled guilty and would have proceeded to trial.       Arnold was

advised of his right to file a pro se supplemental brief, but he

did not file one.     We affirm Arnold’s conviction and sentence.

          We find that the ineffective assistance of counsel claims

that Arnold seeks to raise are not cognizable on direct appeal.     To

allow for adequate development of the record, a defendant must

bring such claims in a 28 U.S.C. § 2255 (2000) motion unless the

record conclusively establishes ineffective assistance of counsel.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999);

United States v. King, 119 F.3d 290, 295 (4th Cir. 1997).      Here,

the record does not conclusively establish that Arnold’s trial

counsel was ineffective.

          In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.          We


                                 - 2 -
therefore affirm Arnold’s conviction and sentence.      This court

requires that counsel inform Arnold, in writing, of the right to

petition the Supreme Court of the United States for further review.

If Arnold requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.    Counsel’s

motion must state that a copy thereof was served on Arnold.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                              - 3 -